Citation Nr: 0422912	
Decision Date: 08/19/04    Archive Date: 08/24/04

DOCKET NO.  99-12 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right hip injury.  

2.  Entitlement to service connection for a psychiatric 
disorder.  

3.  Entitlement to service connection for hypertension.  

4.  Entitlement to service connection for a chronic headache 
disability.  


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from July 1974 to 
July 1977.  In addition, he had subsequent reserve service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Montgomery, Alabama.  In that decision, the RO denied the 
issues of entitlement to service connection for residuals of 
a right hip injury, a psychiatric disorder, hypertension, and 
a chronic headache disability.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues addressed in this decision has been 
obtained.  

2.  The residuals of the veteran's right hip injury, 
characterized as a right hip strain, are not related to his 
service.  

3.  A psychiatric disability, recently described as dysthymia 
and depression with panic attacks, is not related to the 
veteran's service.  

4.  The veteran's hypertension is not related to his service.  

5.  The veteran's chronic headache disability is not related 
to his service.  


CONCLUSIONS OF LAW

1.  Residuals of a right hip injury were not incurred or 
aggravated during active military duty, and arthritis may not 
be presumed to have been so incurred.  38 U.S.C.A. 
§§ 101(24), 106, 1101, 1110, 1112, 1113, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).  

2.  A psychiatric disorder was not incurred or aggravated 
during active military duty.  38 U.S.C.A. §§ 101(24), 106, 
1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2003).  

3.  Hypertension was not incurred or aggravated during active 
military duty, and may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 101(24), 106, 1101, 1110, 1112, 
1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2003).  

4.  A chronic headache disability was not incurred or 
aggravated during active service.  §§ 101(24), 106, 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  This law eliminated the concept of a well-grounded 
claim (inapplicable here), redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  

In the statement of the case (SOC) issued in March 1999, 
supplemental statements of the case (SSOCs) furnished in June 
1999 and June 2000, letters dated in June 2001 and September 
2002, an SSOC issued in June 2003, letters dated in June 2003 
and October 2003, and an SSOC furnished in October 2003, the 
RO informed the veteran of the criteria used to adjudicate 
his service connection claims as well as the type of evidence 
needed to substantiate these issues (including the type of 
evidence that VA would obtain for him and the specific 
information necessary from him).  Further, the SOC and 
multiple SSOCs furnished in the present case advised the 
veteran of the evidence of record and of the reasons and 
bases for the decision.  In addition, in the June 2001 and 
June 2003 letters, the RO specifically notified the veteran 
that VA would assist in obtaining identified records but that 
it was his duty to give enough information to enable VA to 
obtain any such available additional records and to ensure 
that the agency received pertinent evidence not in the 
possession of a federal department or agency.  Also in these 
two letters, the RO informed the veteran of his opportunity 
to submit "additional evidence or the evidence itself."  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  A review 
of the claims folder indicates that the RO has obtained 
available and relevant post-service treatment records 
adequately identified by the veteran.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  
Further, during the current appeal, the veteran has been 
accorded multiple pertinent VA examinations.  

Consequently, the Board finds that VA has satisfied its duty 
to notify and to assist and that under the circumstances of 
this case, a remand of the veteran's service connection 
claims would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  

II.  Right Hip

A.  Factual Background

Service medical records from the veteran's period of active 
military duty are negative for complaints of, treatment for, 
or findings of a right hip disability.  At the separation 
examination which was conducted in June 1977, the veteran 
denied ever having experienced any bone, joint, or other 
deformity.  In particular, this examination demonstrated that 
the veteran's lower extremities were normal.  

According to the service medical records from the veteran's 
subsequent reserve duty, in July 1996 while on annual 
training, the veteran sustained an injury to his right hip.  
He sought treatment for complaints of right hip pain 
radiating down his right leg for the past two days.  He 
stated that the injury occurred when he slipped on an "oil 
slick" and fell on his right hip.  He denied having lost any 
bowel or bladder function.  A physical examination 
demonstrated that the veteran was neurovascularly intact.  

VA medical records indicate that, in September 1999, the 
veteran sought outpatient treatment for complaints of chronic 
pain.  In particular, he described a burning sensation in his 
hips especially when walking.  In the following month, he 
again sought VA outpatient medical care for complaints of 
right hip pain.  VA X-rays taken of the veteran's right hip 
in October 1999 reflected a mild degenerative bone spur at 
the superolateral aspect of the right femoral head, which the 
examining radiologist concluded was suggestive of 
degenerative bone changes.  

In July 2000, the veteran sought treatment at the VA Pain 
Clinic.  In particular, he described continued pain in his 
right hip.  He was given a tens unit and hotpack for his 
right hip pain.  

In March 2002, the veteran underwent a VA general medical 
examination.  At that time, he reported that cold weather and 
prolonged sitting aggravate his right hip pain.  In addition, 
he complained of morning stiffness in this joint.  The 
examiner observed that the veteran used a cane to ambulate.  
A physical examination of the veteran's right hip 
demonstrated some tenderness posteriorly, moderate pain with 
flexion beyond 115 degrees, full range of flexion, complete 
abduction to 45 degrees, and a slight limp favoring the right 
hip.  X-rays taken of the veteran's right hip were normal.  
The examiner diagnosed right hip pain with a past history of 
injury.  The examiner noted that, although he reviewed the 
veteran's claims folder, the file did not include the 
veteran's service medical records.  Further, the examiner 
noted that the post-service records which were available 
"did not reveal any serious problems with the right hip 
itself."  Consequently, the examiner concluded that he was 
unable to express an opinion as to the etiology of any right 
hip disability.  

In March 2002 and June 2002, the veteran sought VA medical 
care for complaints of right hip pain.  At the June 2002 
treatment session, the veteran reported that, while loading 
trucks during his military reserve duty between 1995 and 
1996, he had slipped on some oil and hit his right hip.  The 
examiner did not diagnose a right hip disability at either 
the March 2002, or the June 2002, treatment session.  

In March 2003, the veteran underwent another VA examination 
of his right hip.  According to the report of this 
evaluation, the veteran described intermittent right hip pain 
accompanied by tingling, numbness, and stiffness since 
the1996 injury to this joint.  He reported that prolonged 
sitting exacerbates his right hip pain.  He denied any 
locking of his lower extremities.  The examiner noted that he 
had reviewed the veteran's claims folder which included 
October 1999 radiographic films showing mild degenerative 
bone spur at the right femoral head as well as March 2002 
X-rays of this joint which were normal.  

A physical examination conducted on the veteran's right hip 
at the March 2003 VA examination demonstrated tenderness to 
palpation, flexion to 115 degrees; abduction to 45 degrees, 
and no erythema, effusion, or inflammation.  X-rays taken of 
the veteran's right hip were normal.  The examiner diagnosed 
right hip strain with mild functional loss of range of motion 
due to pain.  Additionally, the examiner expressed his 
opinion that the evidence contained in the veteran's claims 
folder indicates that "the veteran's right hip strain is 
unlikely to be related to his active service injury."  The 
examiner explained that the evidence of record demonstrated 
that the injury that the veteran sustained to his right hip 
during his reserve service (which involved only a contusion 
and no fracture or neurological impairment) had subsequently 
improved.  The examiner specifically stated that the 
veteran's present right hip condition "is independent of 
that event."  

Several times between April 2003 and September 2003, the 
veteran sought VA medical care for complaints of right hip 
pain.  At one of the September 2003 treatment sessions, the 
veteran reported having injured his right hip in a fall in 
1995 and experiencing pain in this joint since that time.  
The examiner provided an impression of muscle strain.  

B.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).  

Service connection may also be granted for disability 
resulting from disease or injury incurred in or aggravated 
while performing active duty for training or injury incurred 
or aggravated while performing inactive duty training.  
38 U.S.C.A. § 101(24). 106, 1110, 1131 (West 2002).  

Where the veteran served continuously for ninety (90) or more 
days during peacetime after December 31, 1946, and if 
arthritis became manifest to a degree of 10 percent or more 
within one year from the date of the veteran's termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).  

The Board acknowledges the veteran's contentions that he 
injured his right hip when he fell during reserve duty in 
1996 and that, as a result of that fall, he incurred a 
chronic disability of this joint which is manifested by pain 
and a burning sensation.  See, e.g., September 1999 hearing 
transcript (T.) at 1-4.  In particular, the veteran has 
discussed taking medication for the pain that he experiences 
in his right hip.  See, e.g., T. at 12.  Significantly, 
however, the competent evidence of record does not support 
the veteran's assertion that he incurred a chronic right hip 
disability as a result of the 1996 fall.  

In this regard, the Board acknowledges that the service 
medical records reflect treatment after the veteran had 
slipped on an "oil slick" and fell on his right hip during 
reserve duty in July 1996 (presumably during a period of 
active duty for training).  Specifically, the veteran 
complained of right hip pain radiating down his right leg for 
the past two days but denied having lost any bowel or bladder 
function.  A physical examination demonstrated that the 
veteran was neurovascularly intact.  Furthermore, VA X-rays 
subsequently taken of the veteran's right hip in October 1999 
reflected a mild degenerative bone spur at the superolateral 
aspect of the right femoral head, which the examining 
radiologist concluded was suggestive of degenerative bone 
changes.  

Significantly, however, subsequent VA medical records do not 
confirm a diagnosis of degenerative joint disease of the 
veteran's right hip.  Specifically, while the October 1999 
radiographic films reflected the presence of a mild 
degenerative bone spur at the veteran's right femoral head, 
additional X-rays taken of the veteran's right hip at the VA 
examinations subsequently conducted in March 2002 and March 
2003 were normal.  

Furthermore, the examiner who conducted the March 2002 VA 
general medical examination in March 2002 diagnosed right hip 
pain with a past history of injury.  This physician also 
explained that the available post-service records "did not 
reveal any serious problems with the right hip itself."  

The March 2003 VA examiner diagnosed right hip strain with 
mild functional loss of range of motion due to pain.  
Further, the VA physician who treated the veteran in 
September 2003 for his complaints of right hip pain provided 
an impression of muscle strain.  

After diagnosing a right hip strain, the March 2003 VA 
examiner expressed his opinion that the evidence indicates 
that this condition "is unlikely to be related to his active 
service injury."  The examiner explained that the evidence 
of record demonstrated that the injury that the veteran 
sustained to his right hip during his reserve service (which 
involved only a contusion and no fracture or neurological 
impairment) had subsequently improved.  The examiner 
specifically stated that the veteran's present right hip 
condition "is independent of that event."  

In the present case, therefore, the veteran's right hip 
disability, which has been defined as right hip strain, has 
been found not to be associated with the injury that he 
sustained to this joint during his reserve duty.  Without 
competent evidence of an association between such a diagnosed 
disability and active duty, service connection for the 
disorder cannot be granted.  In the present case, therefore, 
the preponderance of the evidence is, therefore, against the 
veteran's claim for service connection for a right hip 
disability, and the reasonable doubt doctrine is not for 
application.  See, 38 U.S.C.A. § 5107(b) (West 2002).  

III.  Psychiatric Disorder

A.  Factual Background

Service medical records from the veteran's period of active 
military duty are negative for complaints of, treatment for, 
or findings of a psychiatric disorder.  At the June 1977 
separation examination, the veteran denied ever having 
experienced frequent trouble sleeping, depression or 
excessive worry, loss of memory or amnesia, nervous trouble 
of any sort, or periods of unconsciousness.  In particular, 
this examination demonstrated that the veteran's psychiatric 
evaluation was normal.  

A private psychological examination conducted in February 
1998 resulted in the examiner's conclusion that the veteran 
had no psychological disorder.  The examining clinical 
psychologist noted that there was no indication of specific 
difficulties with anxiety or depression.  

Additional private and VA medical records dated between June 
1998 and December 2002 reflect treatment for, and evaluation 
of, a psychiatric problems variously diagnosed as depression, 
anxiety, a panic disorder, and a dysthymic disorder of late 
onset.  A private evaluation completed in June 1999 included 
the examiner's opinion that the veteran's dysthymic disorder 
was of a late onset.  According to a VA psychological 
evaluation completed in July 1999, the Beck Depression 
Inventory was administered and provided findings which were 
suggestive of moderate to severe depression.  

In March 2002, the veteran underwent a VA mental disorders 
examination.  At that time, he reported that, during his 
reserve service from 1978 to 1998 and specifically in 1996, 
he fell, injured his right hip and head, and lost 
consciousness.  He described problems with depression since 
that injury.  He also noted that the only activity from which 
he obtains some enjoyment is watching television.  He denied 
having any guilt feelings and reported that his energy and 
concentration are "sometimes good and sometimes bad."  He 
explained that he worries more about his headaches and hip 
than anything else.  

An objective evaluation demonstrated casual dress, alertness, 
orientation times four, good eye contact, speech of regular 
rate and rhythm, a worried mood, a slightly constricted 
affect, coherent thought process, thought content which was 
negative for suicidal or homicidal ideation, no overt 
psychosis, as well as adequate insight and judgment.  The 
examiner, who had reviewed the veteran's claims folder, 
assessed (on Axis I) dysthymia related to the veteran's 
physical condition, including his chronic headaches and hip 
problems.  

One year later in March 2003, the veteran underwent another 
VA mental disorders examination.  At that time, he complained 
of depression, feelings of worthlessness, and crying spells.  
The veteran was unable to associate the onset of these 
symptoms with any event, condition, or loss.  Upon review of 
the claims folder, the examiner noted that post-service VA 
medical records reflect treatment for depression but that the 
service medical records were negative for any evidence of 
treatment for, or findings of, depression.  

A mental status evaluation demonstrated orientation times 
four; no impairments in expressive or receptive language 
ability; a normal rate of speech; alertness; no slowing of 
mental processing; logical thinking; a normal flow of ideas; 
no interruption of thought processes, difficulty in 
maintaining focus, tangential thinking, somatization, 
perseveration, rumination, delusions, depression or feelings 
of hopelessness, phobias, or homicidal or suicidal thoughts 
(or feelings or plans); an anxious mood; vague responses to 
questions; good attention and concentration abilities; and 
grossly intact memory for recent and remote events.  

The examiner concluded that the veteran did not have an 
Axis I, or an Axis II, diagnosis.  The examiner explained 
that the veteran did not report a sufficient number of 
features to meet the criteria for a diagnosis of depression.  
Further, the examiner noted that, although the veteran's 
vague descriptions of depression were possibly suggestive of 
some mild dysthymia, such symptoms were not sufficient in 
severity or number to meet the criteria for a diagnosis of a 
dysthymic disorder.  The examiner expressed his opinion that 
the veteran's psychiatric symptoms may possibly represent the 
physiological effects of his pain medication.  

Additional VA medical records subsequently dated from March 
2003 to April 2004 reflect outpatient treatment for 
depression with panic attacks.  The medical care providers 
did not express opinions regarding the etiology of this 
condition.  

B.  Analysis

At the personal hearing conducted before a hearing officer at 
the RO in September 1999, the veteran admitted that he was 
not treated for psychiatric problems during his active 
military duty.  T. at 7.  Rather, the veteran associated his 
anxiety with the physical problems that he incurred as a 
result of the fall that he had had during his reserve duty in 
1996.  T. at 9.  (According to the veteran's testimony, he 
first received psychiatric treatment in 1997 or in the early 
part of 1998.  At that time, a physician who had been 
treating the veteran for his headaches had observed him 
crying and recommended that he obtain psychiatric treatment.  
T. at 7.)  Significantly, however, the competent evidence of 
record does not support the veteran's assertion that he 
incurred a psychiatric disability as a result of the 1996 
fall.  

In this regard, the Board notes that the service medical 
records are negative for complaints of, treatment for, or 
findings of a psychiatric disorder.  Further, an early 
post-service private psychological examination conducted in 
February 1998 resulted in the examiner's conclusion that the 
veteran had no psychological disorder.  In fact, the 
examining clinical psychologist specifically stated that he 
had found no indication of any difficulties with anxiety or 
depression.  

The Board acknowledges that additional private and VA medical 
records dated between June 1998 and April 2004 reflect 
treatment for a psychiatric condition variously diagnosed as 
depression, anxiety, a panic disorder, and a dysthymic 
disorder of late onset.  In addition, the examiner who 
conducted the VA mental disorders examination in March 2002 
assessed, on Axis I, dysthymia.  This physician expressed his 
opinion that the veteran's dysthymia was related to his 
physical condition, including his chronic headaches and hip 
problems.  The examiner's conclusion appears to have been 
based upon the veteran's own admission that he worries more 
about his headaches and hip "than anything else."  

Moreover, the examiner who conducted the subsequent VA mental 
disorders examination in March 2003 concluded that the 
veteran did not have an Axis I, or an Axis II, diagnosis.  
The examiner explained that the veteran did not report a 
sufficient number of features to meet the criteria for 
diagnoses of either depression or dysthymia.  The examiner 
expressed his opinion that the veteran's psychiatric symptoms 
(which included complaints of depression, feelings of 
worthlessness, and crying spells as well as objective 
evaluation findings of an anxious mood and vague responses to 
questions) may possibly represent the physiological effects 
of his pain medication.  

Even if the Board were to consider the March 2002 examiner's 
conclusion that the veteran has dysthymia and the VA medical 
care providers' multiple diagnoses of depression with panic 
attacks between March 2003 to April 2004, the March 2002 
examiner specifically stated that the veteran's diagnosed 
psychiatric disorder is the result of his physical condition, 
including in particular his chronic headaches and hip 
problems.  As the Board has discussed, and will further note, 
in this decision, service connection is not warranted for the 
veteran's headache and right hip pathology.  See, 38 C.F.R. 
§ 3.310(a) (2003) (which stipulates that disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected).  Further, the 
examiner who conducted the subsequent VA mental disorders 
examination in March 2003 concluded that the veteran's 
psychiatric symptoms may possibly represent the physiological 
effects of his pain medication.  

Without competent evidence of an association between a 
diagnosed disability and active duty, service connection for 
the disorder cannot be granted.  In the present case, 
therefore, the preponderance of the evidence is, therefore, 
against the veteran's claim for service connection for a 
psychiatric disability, and the reasonable doubt doctrine is 
not for application.  See, 38 U.S.C.A. § 5107(b) (West 2002).  

IV.  Hypertension

A.  Factual Background

Service medical records from the veteran's period of active 
military duty are negative for complaints of, treatment for, 
or findings of hypertension.  At the June 1977 separation 
examination, the veteran denied ever having experienced high 
or low blood pressure.  In particular, this examination 
demonstrated that the veteran's heart was normal and that he 
had a blood pressure reading of 120/74 in the sitting 
position.  

According to the service medical records from the subsequent 
reserve duty, at a periodic examination conducted in April 
1986, the veteran was found to have a blood pressure reading 
of 122/96 in the sitting position.  One week later, he 
underwent further evaluation of his blood pressure over a 
three-day period.  Blood pressure readings taken twice a day 
on each of three days were as follows:  124/84, 118/80, 
122/86, 108/64, 112/70, and 110/70.  The examiner concluded 
that the veteran did not meet the criteria for a diagnosis of 
hypertension.  

During subsequent reserve training in July 1996, the veteran 
sought treatment for complaints of lightheadedness.  In 
particular, he requested checks on his blood pressure and 
glucose level.  He reported that he had occasionally 
experienced increased blood pressure levels.  At the July 
1996 treatment session, the veteran's blood pressure was 
determined to be 138/74.  

A private medical record dated in June 1997 reflected blood 
pressure readings of 140/84 and 140/100.  A private medical 
report dated in the following month noted that the veteran 
had no history of hypertension.  Additional private medical 
records reflected blood pressure readings of 160/90 and 
130/90 in July 1997 as well as 142/76 in August 1997.  

A VA outpatient treatment record dated in February 1998 
provides a diagnosis of mild hypertension.  A VA outpatient 
treatment report dated in June 1998 notes that the veteran's 
hypertension is well-controlled.  Additional VA outpatient 
treatment records dated between August 1998 and March 2002 
indicate periodic follow-up treatment for hypertension.  

At the March 2002 VA general medical examination, the veteran 
reported having had hypertension for the past four or five 
years.  He stated that he has a family history of high blood 
pressure from his mother.  He also described a history of 
smoking cigarettes (up to one pack per day) for the past 
several years.  The examiner noted that the veteran's 
post-service medical records indicate that the veteran is 
taking medication for his hypertension.  

The following blood pressure readings were taken at the VA 
examination:  172/106 (in the sitting position), 178/112 (in 
the lying position), and 185/109 (in the standing position).  
The examiner diagnosed hypertension and noted that the 
veteran's blood pressure readings remained high despite the 
medication that the veteran was taking for this condition.  
The examiner acknowledged that, although he reviewed the 
veteran's claims folder, the file did not contain the service 
medical records.  However, the examiner did express his 
opinion that the veteran's hypertension is not the result of 
the 1996 fall or the reported right hip injury.  The examiner 
did believe that the veteran's psychiatric problems 
(described as depression and anxiety) "may have contributed 
to his hypertension and [that] it is as likely as not that 
his depression has been an aggravating factor for his 
hypertension."  

At the VA examination conducted one year later in March 2003, 
the veteran reported that he was diagnosed with hypertension 
in 1996.  He described occasional headaches and dizziness.  
The examiner, who noted that he had reviewed the veteran's 
claims folder, stated that the veteran is currently taking 
medication for his hypertension and that his last few 
follow-up visits for this disorder at the local VA medical 
facility reflected blood pressure readings which were within 
normal limits.  The examiner diagnosed controlled essential 
hypertension and expressed his opinion that this disorder 
"is not secondary to any other etiology."  In particular, 
the examiner stated that "[t]he cause of essential . . . 
[hypertension] is unknown."  

Additional VA medical records dated from April 2003 to April 
2004 reflect continued follow-up outpatient treatment for 
hypertension.  

B.  Analysis

Where the veteran served continuously for ninety (90) or more 
days during peacetime after December 31, 1946, and if a 
cardiovascular-renal disease, including hypertension, became 
manifest to a degree of 10 percent or more within one year 
from the date of the veteran's termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).  

At the September 1999 personal hearing, the veteran testified 
that he first had elevated blood pressure readings in 1996 or 
1997.  According to the veteran's testimony, the fall that he 
had during reserve duty in 1996 caused his hypertension.  
T. at 8-9.  Significantly, however, the competent evidence of 
record does not support the veteran's assertion that he 
incurred a psychiatric disability as a result of the 1996 
fall.  

In this regard, the Board notes that the service medical 
records from the veteran's period of active military duty are 
negative for complaints of, treatment for, or findings of 
hypertension.  The Board acknowledges that, at a periodic 
reserve examination conducted in April 1986, the veteran was 
found to have an elevated blood pressure reading of 122/96 in 
the sitting position.  However, further blood pressure 
evaluation completed one week later over a three-day period 
provided the following findings:  124/84, 118/80, 122/86, 
108/64, 112/70, and 110/70.  Furthermore, the examiner 
concluded that the veteran did not meet the criteria for a 
diagnosis of hypertension.  

Elevated blood pressure readings were not then shown until 
June 1997 when, at a private medical session, the veteran was 
found to have blood pressure readings of 140/84 and 140/100.  
Additional private medical records reflected blood pressure 
readings of 160/90 and 130/90 in July 1997 as well as 142/76 
in August 1997.  A VA outpatient treatment record dated in 
February 1998 provides the first diagnosis of hypertension.  
Subsequent medical records reflect continued follow-up 
treatment for this disorder.  

Significantly, the claims folder contains no competent 
evidence associating the veteran's diagnosed hypertension 
with his service.  In particular, the examiner who conducted 
the March 2002 VA general medical examination concluded that 
the veteran's hypertension is not the result of the 1996 fall 
or the reported right hip injury.  In fact, the examiner 
believed that the veteran's hypertension was, in part, the 
result of his psychiatric problems (described as depression 
and anxiety).  As the Board has discussed, service connection 
is not warranted for the veteran's psychiatric pathology.  
See, 38 C.F.R. § 3.310(a) (2003) (which stipulates that 
disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected).  

Further, the examiner who conducted the March 2003 VA 
examination expressed his opinion that the veteran's 
hypertension "is not secondary to any other etiology."  
Specifically, the examiner stated that "[t]he cause of 
essential . . . [hypertension] is unknown."  

Thus, while a clear diagnosis of hypertension has been made, 
the fact remains that the claims folder does not contain 
competent evidence associating such a diagnosed disability 
with the veteran's service.  Without competent evidence of an 
association between a diagnosed disability and active duty, 
service connection for the disorder cannot be granted.  In 
the present case, therefore, the preponderance of the 
evidence is, therefore, against the veteran's claim for 
service connection for hypertension, and the reasonable doubt 
doctrine is not for application.  See, 38 U.S.C.A. § 5107(b) 
(West 2002).  

V.  A Chronic Headache Disability

A.  Factual Background

Service medical records from the veteran's period of active 
military duty are negative for complaints of, treatment for, 
or findings of a chronic headache disability.  At the June 
1977 separation examination, the veteran denied ever having 
experienced a head injury or frequent or severe headaches.  
In particular, this examination demonstrated that the 
veteran's head was normal.  

Service medical records from the veteran's subsequent reserve 
duty indicate that, when the veteran injured his right hip 
after having slipped on an oil spill in July 1996 during 
annual training, he complained of some tenderness in his back 
in addition to his complaints of right hip pain.  He made no 
mention of having hit his head from this fall or experiencing 
headaches after having fallen.  

Private medical records dated between June and September 1997 
reflect treatment for, and evaluation of, headaches.  A June 
1997 report provides an impression of vascular headaches.  A 
record dated in the following month reflects treatment for 
severe vascular headaches with some muscle tension component.  
Another private report dated in July 1997 included the 
veteran's admission that his severe headaches had begun one 
month prior to the treatment session.  Magnetic resonance 
imaging (MRI) completed on the veteran's brain as well as 
computed tomography completed on his head in July 1997 were 
both normal.  The treating physician concluded that the 
etiology of the veteran's headaches was unclear.  Following a 
private neurological evaluation in September 1997, the 
examiner concluded that the veteran's headaches were most 
probably muscle contraction in origin and were "[p]ossibly 
related to [his] labile hypertension exacerbation in the 
early . . . [morning and] more likely related to stress 
factors."  

VA medical records dated between February and June 1998 
reflect outpatient treatment for frontal headaches.  At the 
February 1998 treatment session, the veteran reported that he 
had headaches daily and that they are unrelieved by any 
medicine except for Demerol.  

At a private evaluation conducted in July 1998, the veteran 
again stated that his headaches began in June 1997.  He also 
reported that, several months prior to the start of his 
headaches, he had fallen and hit his head "while on 
maneuvers in summer camp."  The treating physician provided 
an impression of occipital neuritis and neuralgia with 
bilateral headaches.  

Private and VA medical records subsequently dated between 
October 1998 and May 2002 reflect almost monthly evaluation 
of, and treatment for, headaches.  In January and March 1999, 
the veteran underwent occipital nerve blocks.  In July 1999, 
he was found to have gained some relief from this treatment.  
The July 1999 record also provides an impression of bilateral 
headaches secondary to occipital neuralgia.  In October 1999, 
the veteran reported experiencing only temporary relief of 
headaches with Naprosyn.  

At a VA neurological evaluation completed in April 2001, the 
veteran reported that his fall in 1996 or 1997 caused him to 
sustain head trauma.  He denied incurring any loss of 
consciousness at the time of the injury.  He described 
headaches since the injury.  A neurological evaluation was 
normal.  The examiner provided an impression of status post 
head trauma.  At a May 2001 VA outpatient treatment session, 
the examiner concluded that the veteran's headaches were 
possibly related to his hypertension.  

At the March 2002 VA examination, the veteran reported having 
a history of headaches since 1997.  The examiner noted that 
the service medical records were not included in the 
veteran's claims folder.  The examiner discussed the reports 
of the post-service neurological findings which were 
contained in the claims folder.  

Following a physical examination, the examiner diagnosed 
chronic headaches which he explained had both vascular and 
musculoskeletal components.  The examiner described the 
veteran's disorder as vascular and muscle tension headaches.  
Based on the veteran's personal report but no service medical 
records (which were not included in his claims folder), the 
examiner concluded that the "noted head injury and trauma 
can cause post-traumatic headaches."  In particular, the 
examiner stated that "[w]ithout the benefit of the service 
medical records and any such previous documentation, it is 
the opinion of the examiner that it is as least as likely as 
not that his [the veteran's] headaches . . . [are] related to 
the history of injury from a fall."  

At the VA examination conducted one year later in March 2003, 
the veteran reiterated his assertions that he hit his head 
when he fell and injured his hip in June 1996 and that he has 
experienced headaches since that time.  The examiner noted 
that the results of MRI and an electroencephalogram were 
normal.  The examiner diagnosed migraine headaches.  It was 
added that the etiology of the veteran's migraine headaches 
is unknown.  

Subsequently, between September 2003 and April 2004, the 
veteran underwent several follow-up treatment sessions for 
his headaches.  

B.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).  

Where the veteran served continuously for ninety (90) or more 
days during peacetime after December 31, 1946, and if an 
organic disease of the nervous system became manifest to a 
degree of 10 percent or more within one year from the date of 
the veteran's termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2003).  

Throughout the current appeal, the veteran has asserted that, 
when he fell and injured his right hip during reserve duty in 
1996, he also hit his head.  He has described headaches since 
that purported injury.  See, e.g., T. at 1-7, 9.  
Significantly, however, the competent evidence of record does 
not support the veteran's assertion that he incurred a 
psychiatric disability as a result of the 1996 fall.  

In this regard, the Board notes that the service medical 
records from the veteran's period of active military duty are 
negative for complaints of, treatment for, or findings of a 
chronic headache disability.  Additionally, service medical 
records from the veteran's subsequent reserve duty indicate 
that, when the veteran injured his right hip after having 
slipped on an oil spill in July 1996 during annual training, 
he complained of some tenderness in his back in addition to 
his complaints of right hip pain.  Significantly, however, he 
made no mention of having hit his head from this fall or 
experiencing headaches after having fallen.  

The first competent evidence of a diagnosis of a chronic 
headache disability is dated in June 1997, when, at a private 
treatment session, an examining physician provided an 
impression of vascular headaches.  Subsequent private and VA 
medical records dated from July 1997 to April 2004 reflect 
treatment for, and evaluation of, a chronic headache 
disability variously diagnosed as severe vascular headaches 
with some muscle tension component, occipital neuritis and 
neuralgia with bilateral headaches, and migraine headaches.  

The Board acknowledges that, at an April 2001 VA neurological 
evaluation, the examiner provided an impression of status 
post head trauma.  Significantly, however, this conclusion 
appears to have been based upon a statement made by the 
veteran himself.  The veteran had reported at the beginning 
of the session that the fall that he had had in 1996 or 1997 
had caused him to hurt his head.  In particular, he described 
head trauma resulting in headaches but not loss of 
consciousness.  Furthermore, the examiner did not appear to 
have had access to, and an opportunity to review, the 
veteran's service medical records.  

Additionally, the examiner who conducted the March 2002 VA 
examination concluded that the veteran's diagnosed chronic 
headaches, which included both vascular and musculoskeletal 
components, were associated with the purported head injury 
during reserve duty.  Specifically, the examiner noted that 
"head injury and trauma can cause post-traumatic 
headaches."  Also, the examiner expressed his opinion that 
"it is as least as likely as not that his [the veteran's] 
headaches . . . [are] related to the history of injury from a 
fall."  Significantly, however, the examiner admitted that 
he did not have access to, or an opportunity to review, the 
veteran's service medical records.  In particular, the 
physician explained that he made these conclusions 
"[w]ithout the benefit of the service medical records and 
any such previous documentation."  

Moreover, other physicians who have examined the veteran have 
associated his headaches with nonservice-connected factors.  
Specifically, at the September 1997 private neurological 
evaluation, the examiner concluded that the veteran's 
headaches were most probably muscle contraction in origin and 
were "[p]ossibly related to [his] labile hypertension 
exacerbation in the early . . . [morning and] more likely 
related to stress factors."  Also, at a May 2001 VA 
outpatient treatment session, the examiner concluded that the 
veteran's headaches were possibly related to his 
hypertension.  As the Board has discussed in this decision, 
service connection for hypertension is not warranted.  See, 
38 C.F.R. § 3.310(a) (2003) (which stipulates that disability 
which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected).  

Additionally, the July 1999 record provides an impression of 
bilateral headaches secondary to occipital neuralgia.  
Service connection has not been granted for this condition.  
Id.  Finally, the most recent VA examination in 2003 included 
a diagnosis of migraines, with no known etiology.  

Thus, while a diagnosis of a chronic headache disability has 
been made (including, for example, severe vascular headaches 
with some muscle tension component, occipital neuritis and 
neuralgia with bilateral headaches, and migraine headaches), 
the fact remains that the claims folder does not contain 
competent evidence associating such a diagnosed disability 
with the veteran's service.  Without competent evidence of an 
association between a diagnosed disability and active duty, 
service connection for the disorder cannot be granted.  In 
the present case, therefore, the preponderance of the 
evidence is, therefore, against the veteran's claim for 
service connection for a chronic headache disability, and the 
reasonable doubt doctrine is not for application.  See, 
38 U.S.C.A. § 5107(b) (West 2002).  


ORDER

Service connection for residuals of a right hip injury is 
denied.  

Service connection for a psychiatric disorder is denied.  

Service connection for hypertension is denied.  

Service connection for a chronic headache disability is 
denied.  




REMAND

By a June 2003 rating action, the RO denied the issues of 
entitlement to service connection for a seizure disorder and 
entitlement to a total disability rating based on individual 
unemployability.  In a letter dated approximately two weeks 
later in June 2003, the RO notified the veteran of decision.  
In a statement subsequently received at the RO in January 
2004, the veteran, through his attorney, expressed 
disagreement with the denial of these claims.  The Board 
finds that this January 2004 statement is a timely expression 
of disagreement with the June 2003 denial of service 
connection for a seizure disorder and denial of a total 
disability rating based on individual unemployability.  See, 
38 C.F.R. §§ 20.201, 20.300, 20.302 (2003).  

Significantly, however, an SOC regarding these claims has not 
been issued.  As such, a remand is required to accord the RO 
an opportunity to furnish the veteran and his representative 
a statement of the case regarding these issues.  See, 
Manlincon v. West, 12 Vet. App. 328 (1999).  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:

The RO should furnish the veteran an SOC 
regarding the issues of entitlement to 
service connection for a seizure disorder 
and entitlement to a total disability 
rating based on individual 
unemployability.  If the SOC has already 
been issued, that document should be 
associated with the claims folder, along 
with any other relevant records not 
previously associated with the file.  In 
addition, the RO should inform the 
veteran of the requirements necessary to 
perfect an appeal.  38 C.F.R. § 19.26 
(2003).  If and only if the veteran 
perfects his appeal by timely submitting 
a substantive appeal, these issues should 
be returned to the Board for further 
appellate review.  

No action is required of the veteran until he is notified by 
the RO.  

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  The veteran has the right to 
submit additional evidence and argument on the matters that 
the Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).  



	                     
______________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



